DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17, 19, 4-6, 8, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim uses the term “and/or,” making it unclear what limitations or combinations of limitations are included in the claim. For the purposes of this examination, “and/or” will be interpreted as “or,” as this appears to be the broadest reasonable interpretation of the term. 
Claim 19 recites the limitation "the grinding surface of the carrier disc" in line 11. There is insufficient antecedent basis for this limitation in the claim. It is further unclear how the carrier disc can have a grinding surface. It appears the grinding surface is located on the grinding layer rather than the carrier disc. This makes it unclear how the carrier disc and grinding layer are intended to be attached. The claim in lines 6-7 recites “a connection surface of the grinding layer connected to a connection surface of the carrier disc.” This makes it unclear how a “grinding surface” of the carrier disc is connected to the connection surface of the grinding layer. For the purposes of this examination, “grinding surface of the carrier disc” will be interpreted as “connection surface of the carrier disc” as this appears to be consistent with applicant’s specification and the rest of the claim. 
Claims 4-6, 8, and 11-14 are rejected as indefinite due to their dependency upon rejected claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham et al (US 4774788, previously cited) in view of Metzger et al (US 2451295).
Regarding claim 15, Shacham teaches a method for producing a grinding disc device for a grinding apparatus by injection molding, comprising the steps of: introducing a grinding layer (12) with a connection surface (24) and an opposite abrasive grinding surface (20) into a molding tool (40) of an injection molding machine, in such a way that the connection surface of the grinding layer points in a direction of a predefined cavity of the molding tool (fig 3; points upward into cavity 46), forming a carrier disc (28) connection to the grinding layer by injecting a plastic material suitable for producing the carrier disc into a closed molding tool at a predefined temperature and under a predefined pressure (col 3, lines 61-64), such that the plastic material of the carrier disc is sprayed immediately and directly onto the connection surface of the grinding layer without the use of an adhesive (col 4, lines 1-12; plastic material directly bonds by penetrating in to the grinding layer, no adhesive is used) thereby producing the grinding disc device and is integrally bonded thereto (col 4, lines 36-45), wherein the carrier disc is constituted in one piece with a hub part (34), (note that slots are not required to meet the claimed structure, as they are claimed as an alternative to the hub part). 
Shacham does not teach the grinding surface of the grinding layer being convexly arched in a radial direction starting from an edge of the grinding disc device towards a center of the grinding disc device with a gradient angle from 3 to 10 degrees. Metzger teaches a grinding disc device having a grinding layer (4) with a grinding surface (outer surface) convexly arched in a radial direction starting from an edge of the grinding disc device towards a center of the grinding disc device (as shown in fig 2 grinding layer 4 is convexly arched) with a gradient angle in a range from 3° to 10° (7°; col 3, lines 23-26). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to convexly arch the grinding surface of the grinding layer of Shacham in a radial direction from an edge of the grinding disc towards a center at a gradient angle from 3° to 10°, as such an arch allows a user to selectively apply regions of the grinding disc to the workpiece as taught by Metzger (paragraph starting col 1, line 49). 
Regarding claim 17 Shacham, as modified, teaches all the limitations of claim 15 as described above. Shacham further teaches an inner thread (at 36) is formed in the hub part for the fastening of the grinding disc device on a drive shaft of the grinding apparatus (col 3, lines 50-56).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham and Metzger as applied to claim 15 above, and further in view of Muller (2008/0182487, previously cited) and further in view of Le Normand et al (US 2008/0258331, previously cited).
Regarding claim 18, Shacham teaches all the elements of claim 15 as described above. Shacham further teaches a flat, circular disc is used as the grinding layer (fig 1) and a glass fiber-reinforced plastic is used as the plastic material for the carrier disc sprayed onto the grinding layer (col 4, lines 17-22). Shacham does not teach a material of the grinding layer being vulcanized fiber with a scattered abrasive grain. Muller teaches a grinding disc including a grinding layer (17) formed by a vulcanized fiber disc (19) with a scattered grain abrasive medium ([0072]; [0045]). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a vulcanized fiber disc with scattered abrasive grain in the grinding layer of Shacham, as vulcanized fiber with abrasives is known to be useful in particular grinding applications, such as removal of large surface areas as taught by Muller ([0006]). Shacham does not teach the abrasive is ceramic. Le Normand teaches a grinding disc including a ceramic grain as an abrasive medium ([0014]). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ceramic grain as the abrasive medium of Shacham, as ceramic abrasives are known to be useful as an abrasive in abrasive discs as taught by Le Normand ([0014]). Shacham does not teach the carrier disc made from polyamide PA6. Le Normand teaches a grinding disc device including a carrier disc (formed by thermoplastic material molded with abrasive; [0056]) made from polyamide PA6 ([0021]; nylon 6 is an alternate name for PA6). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use PA6 as the plastic material of the carrier disc of Shacham, as PA6 is known as a suitable material for binding to abrasives to form carrier discs of grinding tools as taught by Le Normand ([0021]).
Claim(s) 5, 8, 11-12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham et al (US 4774788, previously cited) in view of Muller et al (US 2008/0182487, previously cited) and further in view of Metzger (US 2451295).
Regarding claim 19, Shacham teaches a grinding disc device for a grinding apparatus, the grinding disc device comprising a grinding layer (12) and a carrier disc (28) fixedly connected to the grinding layer, wherein the grinding layer comprises: a connection surface (24) of the grinding layer connected a connection surface of the carrier disc (as shown in fig 2) and an abrasive grinding surface (20) lying opposite the connection surface and facing away from the carrier disc (fig 2), wherein the carrier disc is made of a plastic material produced by injection molding and is connected directly to the connection surface of the grinding layer (col 2, lines 50-54), wherein the connection surface of the carrier disc is directly connected to the connection surface of the grinding layer without use of an adhesive (fig 2; col 4, lines 1-12; plastic material directly bonds by penetrating in to the grinding layer, no adhesive is used), wherein the plastic material of the carrier disc is sprayed by injection molding directly onto the connection surface of the grinding layer such that the carrier disc and the grinding laver are connected to one another in an integrally and materially bonded manner (col 4, lines 36-45), and wherein the carrier disc is constituted in one piece with a hub part (34) comprising an inner thread (36) for fastening of the grinding disc device on a drive shaft of the grinding apparatus (col 3, lines 49-56). 
Shacham does not teach the connection surface of the carrier disc is solely connected to the connection surface of the grinding layer (Shacham has the carrier disc connected on the connection surface and the opposite grinding surface). Muller teaches a grinding disc device comprising a carrier disc (1) and a grinding layer (17, including elements 19 and 20; fig 4), wherein the connection surface of the carrier disc (facing the grinding layer) is solely and directly connected to the grinding layer only on a connection surface (facing the carrier disc) of the grinding layer (shown in fig 5a). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the carrier disc of Shacham solely and directly on the connection surface of the grinding layer, as this configuration allows a grinding surface without holes or openings, which increases the size of the usable grinding surface while preventing clogging as taught by Muller ([0046]). Shacham does not teach the grinding layer is formed by a vulcanized fiber disc. Muller further teaches a grinding disc device wherein the grinding layer is formed by a vulcanized fiber disc ([0072] grinding layer 17 is formed by vulcanized fiber disc 19). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a vulcanized fiber disc in the grinding layer of Shacham, as vulcanized fiber is known to be useful in particular grinding applications, such as removal of large surface areas as taught by Muller ([0006]). 
Shacham does not teach the grinding surface of the grinding layer being convexly arched in a radial direction starting from an edge of the grinding disc device towards a center of the grinding disc device with a gradient angle from 3 to 10 degrees. Metzger teaches a grinding disc device having a grinding layer (4) with a grinding surface (outer surface) convexly arched in a radial direction starting from an edge of the grinding disc device towards a center of the grinding disc device (as shown in fig 2 grinding layer 4 is convexly arched) with a gradient angle in a range from 3° to 10° (7°; col 3, lines 23-26). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to convexly arch the grinding surface of the grinding layer of Shacham in a radial direction from an edge of the grinding disc towards a center at a gradient angle from 3° to 10°, as such an arch allows a user to selectively apply regions of the grinding disc to the workpiece as taught by Metzger (paragraph starting col 1, line 49).
Regarding claims 5 and 12, Shacham, as modified, teaches all the limitations of claim 19 as described above. Shacham further teaches the connection surface and the abrasive grinding surface lying opposite the connection surface are each constituted as essentially continuous, annular surfaces (figs 1, 2); and wherein the carrier disc is produced from a thermoplastic polymer (col 4, lines 13-21; several thermoplastic polymers are listed, such as nylon).
Regarding claims 8 and 11, Shacham, as modified, teaches all the limitations of claim 19 as described above. Shacham does not teach cooling air slots formed in the carrier disc or the hub part. Muller further teaches a carrier disc including cooling air slots (14) formed in the carrier disc distributed over a periphery of the carrier disc for passage of cooling air (fig 1; [0064]); and wherein cooling air passage slots (11) are also formed into the hub part (fig 1; [0062]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include cooling air slots in the periphery of the carrier disc and in the hub part of Shacham in order to provide effective cooling to the grinding layer as taught by Muller ([0065]).
Regarding claim 14, Shacham, as modified, teaches all the limitations of claim 12 as described above. Shacham does not teach the carrier disc is made from a polyamide PA6 or a fiber-reinforced polyamide PA6. Muller teaches a carrier disc made of polyamide PA6 ([0066]). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use PA6 as the plastic material in the grinding disc device of Shacham, as PA6 is known to be a suitable material for use in a carrier disc for an abrasive tool as taught by Muller ([0066]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham, Muller and Metzger as applied to claim 19 above, and further in view of Chandekar et al (US 2018/0133867, previously cited).
Regarding claim 4, Shacham, as modified, teaches all the limitations of claim 19 as described above. Shacham does not teach the grinding layer composed of grinding lamellas. Chandekar teaches a grinding disc including a grinding layer composed of grinding lamellas (fig 1; flaps 105). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form the grinding layer of Shacham from grinding lamellas, as grinding discs with lamellas are known to be useful in high pressure grinding applications as taught by Chandekar ([0003]). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham, Muller and Metzger as applied to claim 19 above, and further in view of Yamahara (US 2010/0190420, previously cited).
Regarding claim 6, Shacham, as modified, teaches all the limitations of claim 19 as described above. Muller further teaches the abrasive grinding surface is formed by an abrasive grain medium ([0045]; “grinding grains”) scattered on a carrier material ([0072]; abrasive material 20 on carrier material 19). Shacham and Muller do not teach a particular material of the abrasive medium. Yamahara teaches a grinding disc formed by a ceramic grain abrasive medium scattered on a carrier material ([0031]). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ceramic grain scattered on a carrier to form the grinding surface of Shacham, as ceramic abrasives are known to be useful as an abrasive in abrasive discs as taught by Yamahara ([0031]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham, Muller and Metzger as applied to claim 12 above, and further in view of Brandstetter et al (US 2016/0229033).
Regarding claim 13, Shacham, as modified, teaches all the limitations of claim 12 as described above. Shacham does not teach the carrier disc made from a terpolymer or ABS. Brandstetter teaches a grinding disc device wherein a carrier disc (12) is made from ABS ([0020]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the carrier disc of Shacham out of ABS in order to provide a long life and sufficient elasticity to the tool as taught by Brandstetter ([0020]).

Response to Arguments
Applicant's arguments filed 15 Sep 2022 have been fully considered but they are not persuasive. Applicant argues that the claim amendments overcome the 112b rejections. However, there are still clarity issues as detailed in the rejections above. 
Applicant further argues that Shacham and the previously relied upon Skoog references do not render obvious the newly claimed convex arch. However, the newly applied Metzger reference renders this limitation obvious as discussed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding discs are cited, including those with convex arches.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/             Examiner, Art Unit 3723   

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723